 8:21-cv-00107-RGK-PRSE Doc # 15 Filed: 07/20/21 Page 1 of 2 - Page ID # 164




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALEXANDER ROSS,

                    Petitioner,                              8:21CV107

       vs.
                                                 MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                    Respondent.


      The Petitioner at the time he filed this action had served his time. He was not
incarcerated, or on parole or on probation. However, he must follow his civil
conditions of registration as a sex offender. These conditions are civil and not
criminal and therefore his is not entitled to habeas corpus relief because he is not in
“custody” as required by section 2254(b) despite his contrary allegations. Hansen v.
Marr, 594 F. Supp. 2d 1097 (D. Neb. 2009). See also White v. Laclair, 2021 WL
200857 (E.D. N.Y. 2021).

       The Third Circuit’s opinion to the contrary is based, at least in part, because
state law defines the underlying sex offender law as criminal in nature. Piasecki v.
Court of Common Pleas Bucks County, 917 F.3d 161, 175-176 (3rd Cir., 2019). But
even if that were not the case the great majority of circuits hold otherwise and favor
dismissal of this case with prejudice because Petitioner is not “in custody.” This
Court, of course, is not bound by the Third Circuit's decision, which is contrary to
all those circuit courts who have faced the same issue and have decided differently.
See, e.g., Hautzenroeder v. Dewine, 887 F.3d 737 (6th Cir. 2018) (Ohio's SORNA);
Calhoun v. Att'y Gen., 745 F.3d 1070, 1074 (10th Cir. 2014) (Colorado); Wilson v.
Flaherty, 689 F.3d 332, 335 (4th Cir. 2012) (Texas and Virginia); Virsniecks v.
Smith, 521 F.3d 707, 717-20 (7th Cir. 2008) (Wisconsin); Johnson v. Davis, 697 F.
App'x 274, 275 (5th Cir. 2017) (Texas); Dickey v. Allbaugh, 664 F. App'x 690 (10th
 8:21-cv-00107-RGK-PRSE Doc # 15 Filed: 07/20/21 Page 2 of 2 - Page ID # 165




Cir. 2016) (Oklahoma); McNab v. Kok, 170 F.3d 1246, 1247 (9th Cir. 1999) (Oregon
statute).

       Finally, Petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). The Petitioner is not entitled to relief as the great weight of authority
is against him and the one case that may supports him construes the condition of sex
offender registration to start off as criminal in nature.

       IT IS ORDERED that the petition for habeas corpus is denied with prejudice
because the court lacks subject matter jurisdiction over the matter. Summary
judgment is granted to Respondent. No certificate of appealability has been or will
be issued. A separate judgment will be issued.

      Dated this 20th day of July, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            2
